Exhibit 10.7

 
CONSENT TO ASSIGNMENT


THIS CONSENT (this “Consent”) is entered into as of March 21, 2013 (the
“Effective Date”) by and among OSL Holdings Inc., a Nevada corporation (the
“Company”), Samuel Kotch, an individual ("S. Kotch") and Benjamin Kotch, an
individual (“B. Kotch”) (S. Kotch and B. Kotch, each an “Assignee” and
collectively the “Assignees”). Capitalized terms used but not otherwise defined
herein shall have the meaning ascribed to them in the Agreement referred to in
the first recital.
 


W I T N E S S E T H:


WHEREAS, the Company and the Assignees entered into that certain Assignment,
Termination and Release Agreement (“Agreement”) dated as of March 21, 2013 with
Asher Enterprises, Inc., a Delaware corporation (“Asher” or “Assignor”), whereby
Asher agreed to sell, assign, transfer and convey unto each of the Assignees,
individually, 50% of (1) all of Assignor's rights to receive the Transferred
Obligation pursuant to the terms of the Notes, and (2) all of the other rights
and benefits of Assignor under the Notes in respect of the Transferred
Obligation and (ii) the Assignees each hereby agree to be bound by the terms of
the Notes (the “Assignment”);


WHEREAS, Section 4.4 of the Notes requires that any assignment of the Notes must
be to an “accredited investor” as defined in Rule 501(a) of the Securities Act
of 1933 and the Assignees do not meet the stated accredited investor
requirements; and


WHEREAS, the Company wishes to consent to the Assignment and expressly waive the
requirements under Section 4.4 of the Notes.


NOW, THEREFORE, for and in consideration of the promises and undertakings herein
exchanged and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, the parties agree that:


1.             Recitals.  The parties acknowledge the recitals set forth in the
preamble to this Consent as true and correct and hereby incorporate said
recitals herein as material representations, which are made by and among the
parties.


2.             Consent. The Company hereby consents to, and approves of the
Assignment providing the Assignees with all the rights, powers and privileges of
a holder of the Notes and waives the requirement that any assignee of the Notes
be an accredited investor.


3.             Miscellaneous.


 
a.
Governing Law. This Consent shall be governed by the internal laws of the State
of New York without regard to principles of conflicts of laws.



 
b.
Entire Agreement. This is the entire agreement between the parties and
supersedes any prior agreements, whether written or oral, with respect to the
subject matter hereof.

 
 
1

--------------------------------------------------------------------------------

 
 
 
c.
Successors. This Consent shall bind both the parties' heirs, administrators,
representatives, executors, successors and assigns, and shall inure to the
benefit of both parties and their respective heirs, administrators,
representatives, executors, successors and assigns.



 
d.
Amendment. This Consent may not be modified or cancelled in any manner except by
a writing signed by the parties hereto.



 
e.
Counterparts. This Consent may be executed in any number of counterparts, each
of which shall be deemed to be an original as against any party whose signature
appears thereon and all of which together shall constitute one instrument.





In Witness Whereof, the undersigned have executed this Consent to Assignment as
of the Effective Date.
 



 
COMPANY:
               
OSL HOLDINGS INC.
               
 
By:
/s/ Bob Rothenberg     Name: Bob Rothenberg     Title: President  

 
 

 
ASSIGNEES:
             
 
/s/ Samuel Kotch
   
SAMUEL KOTCH, an Individual
                           
/s/ Benjamin Kotch
   
BENJAMIN KOTCH, an Individual
 

 
 
 
2